                                                                                                                                                   Case 18-11217    Doc 934     Filed 05/19/21 Entered 05/19/21 12:11:11           Desc Main
                                                                                                                                                                                 Document     Page 1 of 1

                                                                                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                        Dated: 5/19/2021


                                                                                                                                                                      FOR THE DISTRICT OF MASSACHUSETTS
                                                                                                                                                                               EASTERN DIVISION


                                                                                                                                 In re:
                                                                                                                                                                                                   Chapter 7
                                                                                                                                 NEW ENGLAND CONFECTIONERY
                                                                                                                                 COMPANY, INC.                                                     Case No. 18-11217 (MSH)
Allowed, as follows: As to the claim of Carlin O'Brien, Inc., which the trustee has objected to in his first omnibus objection, the May 25, 2021
hearing on the trustee's first omnibus objection will be rescheduled via separate notice, and the affected claimant's response deadline will




                                                                                                                                                                     Debtor.

                                                                                                                                                            ASSENTED-TO MOTION TO FURTHER EXTEND RESPONSE
                                                                                                                                                                 DEADLINE REGARDING CLAIM OBJECTION
                                                                                                                                                                     (Request for Emergency Determination)

                                                                                                                                                       Carlin O’Brien, Inc. k/n/a Carlin Group (“Carlin”), with the assent of Harold B. Murphy,

                                                                                                                                 the Chapter 7 trustee (the “Chapter 7 Trustee”) of the Estate of New England Confectionery

                                                                                                                                 Company, Inc. (the “Debtor”), hereby moves for an order further extending the deadline for

                                                                                                                                 Carlin to respond to the Chapter 7 Trustee’s objection the claim of Carlin [Docket No. 854] (the

                                                                                                                                 “Claim Objection”) for a period of thirty (30) days or ten (10) days prior to the newly scheduled

                                                                                                                                 hearing date, whichever is later. In further support hereof, Carlin states as follows:

                                                                                                                                                       1.     Carlin has filed a proof of claim, asserting an unsecured claim of $236,531.52
be extended to a date that is 10 days prior to the rescheduled hearing date.




                                                                                                                                 (Claim No. 180-1) (the “Carlin Claim”).

                                                                                                                                                       2.     On March 19, 2021, the Chapter 7 Trustee filed the Claim Objection, seeking to

                                                                                                                                 reduce the Carlin Claim to an amount consistent with the Debtor’s books and records

                                                                                                                                 ($154,571.34). A response deadline of May 19, 2021 has been established and a hearing has

                                                                                                                                 been scheduled for May 25, 2021.

                                                                                                                                                       3.     Carlin and the Chapter 7 Trustee have conferred and exchanged materials and

                                                                                                                                 have agreed to reschedule the hearing date and further extend the time for Carlin to respond to

                                                                                                                                 the Claim Objection so that they may attempt to resolve the matter.



                                                                                                                                 {S1887046.1}
